On Rehearing.
SIMPSON, J.
While the record shows that the decree was signed in vacation, June 1, 1907, and was not filed until July 5,1907, the decree did not become effective until said latter date. — Hudson v. Hudson, 20 Ala. 364, 56 Am. Dec. 200. In this case it was held that a paper purporting to be a decree of the orphans’ court, signed by the judge, and found among the papers, but not recorded, was not a decree of the court.
When a decree is rendered in vacation, as in the case now under consideration, the mere signing of it cannot make it effective, as it is still in the breast of the court, to alter or destroy, until it is filed in court; consequently the appeal on August 3d was in time.
It is not necessary to decide Avhether the defense of the statute of limitations can be raised by motion to dismiss the bill. This is not the case of a bill to enforce the collection of a debt, to which the defense of the statute of limitations is interposed, but the bill is by a creditor, to set aside a conveyance claimed to be fraudulent, and if, at the time the conveyance was made, the statute had barred the debt, so that the debtor was at liberty to disregard the debt and convey the property, the conveyance was not fraudulent. Hence a bill seeking to set it aside is without equity. . The motion for rehearing is denied.
Tyson, C. J., and Haralson, Dowdell, Anderson. and Denson, JJ., concur.